Exhibit 10.6

 

XENOGEN CORPORATION

 

DIRECTOR COMPENSATION POLICY

 

Effective upon the closing of the initial public offering of Xenogen
Corporation, a Delaware corporation (the “Company”), non-employee directors of
the Company shall receive the following compensation for their service as a
member of the Board of Directors (the “Board”) of the Company:

 

Cash Compensation

 

Annual Retainer(s)

 

Each non-employee director shall be entitled to an annual cash retainer in the
amount of $20,000 (the “Annual Retainer”). The Company shall pay such retainer
on a quarterly basis in arrears, subject to the non-employee director’s
continued service to the Company as a non-employee director on such date. Such
amounts shall be prorated in the case of the service for less than the entire
quarter.

 

In addition to the Annual Retainer, a non-employee director who serves as Chair
of any of the Company’s three standing committees (Audit, Compensation and
Nominating and Corporate Governance), shall be entitled to an additional annual
cash retainer in the amount of $5,000, irrespective of the number of committees
on which such non-employee director serves as Chair. The Company shall pay such
retainer on a quarterly basis in arrears, subject to the non-employee director’s
continued service to the Company as Chair of such committees on such date. Such
amounts shall be prorated in the case of the service for less than the entire
quarter.

 

Board and Committee Meeting Fees

 

Non-employee directors shall be entitled to receive a fee of $2,500 per day for
any in person meeting of the Board. The fee of $2,500 per day shall be payable
irrespective of the length of any such meeting, and to the extent committee
meetings are held on the same day as, or in connection with, such board meeting,
shall serve as the fee for such committee meetings as well.

 

Non-employee directors shall be entitled to receive a fee of $1,000 per day for
any in person meeting of any committee of the Board not held on the same day as
a meeting of the Board. The fee of $1,000 per day shall be payable irrespective
of (i) the number of committee meetings in a given day, so long as such meetings
are not held on the same day as a meeting of the Board, and (ii) the length of
any such meetings.

 

Non-Employee directors shall be entitled to receive a fee of $500 per day for
any formal telephonic meeting of the Board, irrespective of the length of such
meeting, and to

 

 



--------------------------------------------------------------------------------

the extent telephonic meetings of any committee are held on the same day as a
formal telephonic meeting of the Board, shall serve as the fee for such
committee meetings as well.

 

Non-Employee directors shall be entitled to receive a fee of $500 per day for
any formal telephonic meeting of any committee of the Board not held on the same
day as a meeting of the Board. The fee of $500 per day shall be payable
irrespective of (i) the number of committee meetings in a given day, so long as
such meetings are not on the same day as a telephonic meeting of the Board, and
(ii) of the length of any such meetings.

 

Equity Compensation

 

Initial Award Upon Initial Public Offering and for New Board Members

 

As of the date one business day after the date of the initial public offering or
the date on first becoming a member of the Board, each non-employee director
shall automatically receive a restricted stock award for that number of shares
of the Company’s common stock equal to $40,000 divided by the fair market value
of one share of Company common stock on the date of grant, with the number of
shares rounded up to the nearest whole share. Such restricted stock award shall
be subject to the terms and conditions of the Company’s 2004 Director Stock
Plan, as amended, and the terms of the Restricted Stock Award Agreement issued
thereunder.

 

Annual Award for Continuing Board Members

 

On the date of each annual meeting of the Company’s stockholders, each
non-employee director shall automatically receive a restricted stock award for
that number of shares of the Company’s common stock equal to $40,000 divided by
the fair market value of one share of Company common stock on the date of grant,
with the number of shares rounded up to the nearest whole share. Such restricted
stock award shall be subject to the terms and conditions of the Company’s 2004
Director Stock Plan, as amended, and the terms of the Restricted Stock Award
Agreement issued thereunder.

 

For those non-employee directors who were not a director on the effective date
of the initial public offering (for grants to be made on the date of the annual
stockholders meeting to be held in 2005) or the previous year’s annual
stockholder meeting (for annual grants to be made after 2005), such annual
restricted stock award will be pro-rated on a quarterly basis with respect to
the date of joining the Board.

 

For purposes of this Director Compensation Policy “fair market value” shall have
the meaning as set forth in the 2004 Director Stock Plan.

 

2



--------------------------------------------------------------------------------

Payment to Associated Venture Entity of Non-Employee Director in Lieu of Payment
to Non-Employee Director

 

If a non-employee director so directs the Company, in writing, that his or her
Cash Compensation and/or Equity Compensation payable pursuant to this Director
Compensation Policy is to be paid to his or her associated venture entity, then
from the date of receipt of such writing until the Company receives a writing
revoking such direction, the Company shall pay all Cash Compensation and/or
Equity Compensation to the associated venture entity so designated by the
non-employee director as long as the non-employee director is providing
continued service to the Company and entitled to the Cash or Equity
Compensation.

 

Adopted April 20, 2004

 

3